Citation Nr: 1421762	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for growth hormone deficiency.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the Board at a November 2012 hearing, via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

Growth hormone deficiency first manifested itself through weight gain while on active duty and the Veteran's growth hormone deficiency must be considered to be of service origin.


CONCLUSION OF LAW

The criteria for service connection for growth hormone deficiency have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board observes that a Report of Medical Examination conducted on Veteran's enlistment noted a normal clinical evaluation of the endocrine system.  April 1980 Report of Medical Examination.  It is of note that the Veteran's weight at enlistment was reported as 107 lbs.  April 1980 Measurements and Other Findings.  Five years into service the Veteran's weight started to increase peaking at 183 lbs. and was 176 lbs. shortly before service separation.  See Record of Weight Issues During Military Service October 1980 through May 1992.   Post-service this weight gain continued until the Veteran reached 312 lbs.  This was despite dieting appropriately.  See July 2011 VA Opinion.  

A March 2011 private physician's treatment note indicates that the Veteran has a growth hormone deficiency.  Growth hormone deficiency can be congenital, acquired, or idiopathic.  The same treatment note indicates that the Veteran's growth hormone deficiency is idiopathic meaning whether it is congenital or acquired is unknown.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In light of this and affording the Veteran the benefit of the doubt, the Veteran's growth hormone deficiency will be treated as acquired.   

A medical opinion by a VA physician, received in July 2011, says "[i]t is clear that" the Veteran's "involuntary weight gain, adequately documented in her active duty records, was always due to growth hormone deficiency."  Further, the Veteran has reported no problems with weight gain prior to service and is presumed sound when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As noted above at enlistment the Veteran received a normal clinical evaluation of her endocrine system.  Further, it is apparent from the VA physician's opinion that the growth hormone deficiency started to manifest in service.
 
As such, the Board finds that the Veteran has been diagnosed with a chronic disability namely growth hormone deficiency.  As she is presumed sound upon entering active duty service and the first manifestation of growth hormone deficiency started in service (i.e., weight gain), the Board concludes that service connection for growth hormone deficiency is warranted.   


ORDER

Service connection for growth hormone deficiency is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


